CENTURY CASINOS, INC.

PERFORMANCE STOCK UNIT AWARD AGREEMENT

﻿

Century Casinos, Inc., a Delaware corporation (the “Company”), pursuant to the
Century Casinos, Inc. 2016 Equity Incentive Plan (as it may be amended from time
to time, the “Plan”), hereby grants to the individual listed below (the
“Participant”) the following award of Performance Stock Units (“PSUs”).  This
award of PSUs is subject to all of the terms and conditions set forth in this
agreement, including the Performance Stock Unit Terms and Conditions (the “Terms
and Conditions”) attached hereto as Appendix A and the Process for Determining
Earned PSUs attached hereto as Appendix B (collectively with Appendix A and
Appendix B, the “Award Agreement”) and in the Plan, the terms of which are
incorporated herein by reference.  All capitalized terms used and not otherwise
defined in this Award Agreement shall have the meanings ascribed to such terms
in the Plan (as it may be amended from time to time) unless the context clearly
indicates otherwise.

Participant:______________

Grant Date:________ __, 2017

Target Number of PSUs:_________

The number of PSUs actually earned can be between 0% and 200% of the Target
Number of PSUs and is determined at the end of the Performance Period.

Performance Period:January 1, 2017 – December 31, 2019

Performance Measures:Relative TSR and Adjusted EBITDA (See Appendix B) 

Payout Range:0% to 200% of Target Number

Scheduled Vesting Date:  100% of earned PSUs shall vest on the date that the
Committee certifies the performance measure results, which shall be no later
than March 1, 2020.

Payment of PSUs:The Company shall pay to the Participant in the form of one
share of Stock for each vested PSU as set forth in Section 4 of the attached
Terms and Conditions.

Termination of PSUs:  Unvested PSUs are forfeited and terminated to the extent
set forth in Section 3 of the attached Terms and Conditions. 

﻿

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan and this Award
Agreement.  The Participant has reviewed the Award Agreement, including the
appendices, and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of this Award Agreement and the Plan.  In the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Award Agreement, the terms of the Plan shall control.  The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this Award
Agreement or the Plan.





1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Award Agreement has been executed and delivered by the
parties hereto as of the Grant Date first written above.

﻿

CENTURY CASINOS, INC.:

 

PARTICIPANT:

By:

 

 

Signature:

 

Name:

 

 

Print Name:

 

Title:

 

 

Address

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿




﻿

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

﻿

 

2

 

--------------------------------------------------------------------------------

 

APPENDIX A
TO PERFORMANCE STOCK UNIT AWARD AGREEMENT

PERFORMANCE STOCK UNIT TERMS AND CONDITIONS

1. Grant.  Pursuant to the Performance Stock Unit Award Agreement, including
these Performance Stock Unit Terms and Conditions (the “Terms and Conditions”)
attached as this Appendix A and the Process for Determining Earned PSUs attached
as Appendix B (collectively with Appendix A and Appendix B, the “Award
Agreement”), Century Casinos, Inc., a Delaware corporation (the “Company”), has
granted to the Participant an award of PSUs under the Century Casinos, Inc. 2016
Equity Incentive Plan (as it may be amended from time to time, the “Plan”),
subject to all of the terms and conditions contained in this Award Agreement and
the Plan.  All capitalized terms used but not defined in the Award Agreement
shall have the meanings ascribed to such terms in the Plan unless the context
clearly indicates otherwise. 

2. PSUs.  Each PSU that vests represents the right to receive payment, in
accordance with Section 4 below, in the form of one share of Stock.  Unless and
until a PSU vests, the Participant has no right to payment in respect of any
such PSU.  Prior to actual payment in respect of any vested PSU, such PSU
represents an unfunded and unsecured contingent obligation of the Company,
payable (if at all) only from the general assets of the Company.

3. Vesting and Termination.  The number of PSUs that are earned and eligible to
vest is determined as set forth in this Section 3 or in Appendix B, if
applicable.

3.1Unearned PSUs.  Any PSUs that have not yet been earned as of the end of the
Performance Period or otherwise in the manner provided in Appendix B, if
applicable, will immediately terminate and be forfeited and cancelled without
payment of consideration therefor.

﻿

3.2Voluntary Termination by the Participant or Termination by the Company for
Cause.   All PSUs that have not yet vested as of the time Participant ceases to
be a Service Provider (a “Termination of Service”) due to voluntary termination
by the Participant (not including a voluntary Termination of Service for Good
Reason as contemplated by Section 3.3 below) or termination by the Company for
Cause shall thereupon terminate and be forfeited and cancelled without payment
of consideration therefor.

﻿

3.3Termination without Cause or for Good Reason.  Except as provided in Section
3.5, if the Participant experiences an involuntary Termination of Service
without Cause or a voluntary Termination of Service for Good Reason (as defined
below), the Participant is entitled to an immediate prorated vesting and payout
of PSUs.  The number of PSUs that vest upon such Termination of Service is equal
to the Target Number of PSUs multiplied by a fraction, the numerator of which
equals the number of days such Participant was employed with the Company during
the Performance Period and the denominator of which equals the number of days in
the Performance Period.  Any PSUs that do not vest under the circumstances
described above in this Section 3.3 are forfeited and cancelled without payment
of consideration therefor.  “Good Reason” means the existence of one or more of
the following conditions without the Participant’s written consent, so long as
the Participant provided written notice to the Company of the existence of the
condition not later than 30 days after the initial existence of the condition
and the condition has not been remedied by the Company within 30 days after its
receipt of such notice: (i) a material reduction in the Participant’s base
salary, target bonus opportunity and/or target long-term



3

 

--------------------------------------------------------------------------------

 

incentive opportunity other than a general reduction in base salary, target
bonus opportunity and/or target long-term incentive opportunity that affects all
similarly situated employees in substantially the same proportions; (ii) a
requirement by the Company that the Participant be based at any office or
location over 50 miles from the office or location at which the Participant is
previously based; (iii) a material, adverse change in the Participant’s
authority, duties, or responsibilities (other than temporarily while the
Participant is physically or mentally incapacitated or as required by applicable
law); and (iv) a breach by the Company of its obligation under any severance
agreement with the Participant to require any successor to the Company to
expressly and unconditionally assume such severance agreement. If a Participant
does not terminate the Participant’s employment for Good Reason within 90 days
after the first occurrence of a listed condition, then the Participant waives
his or her right to terminate for Good Reason regarding such condition.

3.4Termination by Reason of Death or Disability.  If the Participant's
Termination of Service occurs by reason of death or Disability prior to the
Scheduled Vesting Date, the Participant, or the Participant's estate, designated
beneficiary or other beneficiary contemplated by the Plan in the event of the
Participant’s death, is entitled to an immediate prorated vesting and payout of
PSUs.  The number of PSUs that vest upon such Termination of Service is equal to
the Target Number of PSUs multiplied by a fraction, the numerator of which
equals the number of days such Participant was employed with the Company during
the Performance Period and the denominator of which equals the number of days in
the Performance Period.  Any PSUs that do not vest under the circumstances
described above in this Section 3.4 are forfeited and cancelled without payment
of consideration therefor.

3.5Change in Control.  If a Change in Control occurs prior to the Scheduled
Vesting Date and prior to the Participant’s Termination of Service:

(a)If this Award is continued, assumed or replaced by the surviving or successor
entity (or its parent entity) and within 12 months after the Change in Control
the Participant experiences an involuntary Termination of Service without Cause
or a voluntary Termination of Service for Good Reason, then the Participant is
entitled to an immediate prorated vesting and payout of PSUs.  The number of
PSUs that vest upon such Termination of Service is equal to the Target Number of
PSUs multiplied by a fraction, the numerator of which equals the number of days
such Participant was employed with the Company during the Performance Period and
the denominator of which equals the number of days in the Performance Period.
Any PSUs that do not vest under the circumstances described in the preceding
sentence are forfeited and cancelled without payment of consideration therefor.

(b)If this Award is not continued, assumed or replaced by the surviving or
successor entity (or its parent entity), then the Participant is entitled to an
immediate prorated vesting and payout of PSUs.  The number of PSUs that vest
under such circumstances is equal to the Target Number of PSUs multiplied by a
fraction, the numerator of which equals the number of days such Participant was
employed with the Company during the Performance Period prior to the Change in
Control and the denominator of which equals the number of days in the
Performance Period. Any PSUs that do not vest under the circumstances described
in the preceding sentence are forfeited and cancelled without payment of
consideration therefor.

4. Payment after Vesting; Code Section 409A.  The Company shall issue one share
of Stock (in book-entry form or otherwise) in respect of each PSU that vests in
accordance herewith to the Participant (or in the event of the Participant’s
death, to the Participant’s estate, designated beneficiary or other beneficiary
contemplated by the Plan) as soon as practicable following the date on which
such PSU vests, but in no event later than March 15, 2020. Notwithstanding
anything herein to the contrary, no such payment shall be made to the
Participant during the six-month period following the Participant’s



4

 

--------------------------------------------------------------------------------

 

“separation from service” (within the meaning of Section 409A of the Code) if
the Participant is a “specified employee” (within the meaning of Section 409A of
the Code) on the date of such separation from service (as determined by the
Company in accordance with Section 409A of the Code) and the Company determines
that paying such amounts at the time set forth in this Section 4 would
constitute a failure to comply with Section 409A(a)(2)(B)(i) of the Code.  If
the payment of any such amounts is delayed as a result of the previous sentence,
then on the first day following the end of such six-month period, the Company
shall pay the Participant the cumulative amounts that would have otherwise been
payable to the Participant during such six-month period.

5. Tax Withholding.  The Company may deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations, if any) required by law to be withheld with respect
to any taxable event arising in connection with the PSUs.  Without limiting the
generality of Section 14 of the Plan, the Participant may, in satisfaction of
the foregoing requirement, elect to have the Company withhold or cause to be
withheld shares of Stock otherwise issuable in respect of such PSUs having a
Fair Market Value equal to the sums required to be withheld. 

6. Rights as Stockholder.  Neither the Participant nor any person claiming under
or through the Participant has any of the rights or privileges of a stockholder
of the Company in respect of any shares of Stock that may become deliverable
hereunder unless and until certificates representing such shares of Stock have
been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered in certificate or book entry form to the Participant
or any person claiming under or through the Participant in accordance with the
terms hereof.

7. Non-Transferability.  Neither the PSUs nor any interest or right therein is
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 7 shall not prevent
transfers by will or by the applicable laws of descent and distribution or
pursuant to a domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.  Upon any attempt by the Participant to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale by the Participant under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby shall immediately become null and void. 

8. Distribution of Stock.  Notwithstanding anything herein to the contrary, the
Company is not required to issue or deliver any certificates evidencing shares
of Stock pursuant to this Award Agreement unless and until the Committee has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded.  All Stock certificates
delivered pursuant to this Award Agreement are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  In
the event that any such issuance or delivery is delayed because the Company
reasonably determines that such issuance or delivery will violate Federal
securities laws or other applicable law, such issuance or delivery shall be made
at the earliest date at which the Company reasonably determines that such
issuance or delivery will not cause such violation.    The Committee may place
legends on any Stock certificate to reference restrictions applicable to the
Stock.   In addition to the terms and conditions provided herein, the



5

 

--------------------------------------------------------------------------------

 

Committee may require that the Participant make such reasonable covenants,
agreements, and representations as the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or
requirements.  The Committee may require the Participant to comply with any
timing or other restrictions with respect to the settlement of any PSUs,
including a window-period limitation, as may be imposed in the discretion of the
Committee.  Notwithstanding any other provision of this Award Agreement, unless
otherwise determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to the Participant any certificates
evidencing shares of Stock issued upon settlement of any PSUs under this Award
Agreement and instead such shares of Stock shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator) and
all references herein to certificates shall be deemed to apply instead to
recordation in such books. 

9. No Effect on Service Relationship.  Nothing in this Award Agreement or in the
Plan confers upon the Participant any right to serve or continue to serve as an
Employee, Non-Employee Director, consultant or other Service Provider of the
Company or any Subsidiary.

10. Severability.  In the event that any provision in this Award Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement, which shall remain in full force
and effect.

11. Tax Consultation.  The Participant understands that the Participant may
suffer adverse tax consequences in connection with the PSUs granted pursuant to
this Award Agreement.  The Participant represents that the Participant has
consulted with any tax consultants that the Participant deems advisable in
connection with the PSUs and that the Participant is not relying on the Company
or its counsel for tax advice.

12. Amendments, Suspension and Termination.  To the extent permitted by the
Plan, this Award Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board.

13. Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Award Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act of 1933, as amended, and the Exchange Act
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and all applicable state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the PSUs are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Award Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

14. Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Award Agreement, if the Participant becomes
subject to Section 16 of the Exchange Act, the Plan, the PSUs and this Award
Agreement will be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Award Agreement is deemed amended to the extent necessary to conform to
such applicable exemptive rule.

15. Code Section 409A.  Neither the PSUs nor this Award Agreement is intended to
provide for any deferral of compensation subject to Section 409A of the Code.
Nevertheless, to the extent that the Committee determines that any PSUs may not
be exempt from (or compliant with) Section 409A of the Code, the Committee may
(but shall not be required to) amend this Award Agreement in a manner intended



6

 

--------------------------------------------------------------------------------

 

to comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the PSUs from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the PSUs, or (b) comply with the requirements of
Section 409A of the Code.  To the extent applicable, this Award Agreement shall
be interpreted in accordance with the provisions of Section 409A of the Code.

16. Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Award Agreement is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, such compensation shall be subject to potential forfeiture
or recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s Stock is then listed. This Award
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.

17. Adjustments.  The Participant acknowledges that the PSUs are subject to
modification and termination in certain events as provided in this Award
Agreement and the Plan.

18. Notices.  Notices required or permitted hereunder must be given in writing
and are deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid, addressed
to the Participant to his or her address shown in the Company records, and to
the Company at its principal executive office.

19. Successors and Assigns.  The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement inures
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer contained herein, this Award Agreement shall be binding
upon the Participant and his or her heirs, executors, administrators, successors
and assigns.

20. Governing Law.   This Award Agreement is intended to be administered,
interpreted and enforced under the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

21. Captions.  Captions provided herein are for convenience only and are not
intended to serve as a basis for interpretation or construction of this Award
Agreement.

﻿



7

 

--------------------------------------------------------------------------------